Citation Nr: 1759499	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-31 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent prior to December 8, 2014, and in excess of 20 percent, thereafter, for lumbosacral strain with degenerative arthritis and degenerative joint disease (DJD).

2. Entitlement to an evaluation above 10 percent for right Achilles tendonitis.

3. Entitlement to an evaluation above 10 percent for left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to November 1996.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2011 rating decision of the VA Regional Office in Seattle, Washington, that continued evaluations of 10 percent for service-connected right Achilles tendonitis, 10 percent for lumbosacral strain with degenerative arthritis and DJD, and 10 percent of residuals of left ankle strain. 

In a January 2015 rating decision, the RO increased the Veteran's lumbar spine disability to 20 percent disabling, effective December 8, 2014.  However, as this increase did not represent a total grant of the benefits sought on appeal, the claim for increase, both before and after December 8, 2014, for the lumbar spine disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2017 Appellate Brief, the Veteran's representative noted that the Veteran maintains that the severity of his claimed disabilities have worsened since his 2014 VA examinations.  As noted, the Veteran last attended VA orthopedic examinations in December 2014.  As the evidence of record indicates the Veteran complains of worsening symptoms for his issues on appeal, he should be afforded a VA examination to assess the severity of his lumbar spine disability, right Achilles tendonitis, and left ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected back and left ankle disabilities, as well as his right Achilles tendonitis.  All indicated tests should be performed, including range of motion findings expressed in degrees.

The examination must include testing results on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must also estimate any functional loss in terms of additional degrees of limited motion of the lumbar spine and ankle experienced during flare-ups and repetitive use over time.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate his functional loss due to flares or repeated use based on all the evidence of record.

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


